UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

_________________________________________
                                          )
PABLO HUERTAS, et al.,                    )
                                          )
      Plaintiffs,                         )
                                          )
             v.                           )                 Case No. 19-cv-02570 (APM)
                                          )
CARRIE WARD, et al.,                      )
                                          )
      Defendants.                         )
_________________________________________ )

                                MEMORANDUM OPINION

       Plaintiffs Pablo and Elsa Huertas bring this action arising out of the foreclosure of their

home in Maryland. See Compl., ECF No. 1. They claim, in essence, that the foreclosure was

illegally secured based on Defendants’ filing of false documents in the Circuit Court for

Montgomery Country. See id. ¶ 12. They assert a host of claims—some actual causes of action,

some not—that generally sound in tort, though they also claim a violation of 42 U.S.C. § 1983.

See id. at 1, 11–13.

       The court grants Defendants’ motion to dismiss this action for lack of venue. See 28 U.S.C.

§ 1406(a). None of the grounds for proper venue obtain in this District. None of the defendants

reside here; they are all residents of Maryland. See Compl. at 1. None of the alleged conduct

occurred here; it all occurred in Maryland. See generally id. Nor is the subject property located

here; it is in Maryland. See Carrie Ward’s Mem. of Law in Support of Mot. to Dismiss, ECF No.

5-1, at 1. Furthermore, this action may “otherwise be brought” in the District of Maryland.

See 28 U.S.C. § 1391(b)(3); see also State of Maryland & Montgomery County Sherriff’s Mem.
of Law in Support of Mot. to Dismiss, ECF No. 10-1, at 4. Accordingly, this District is not the

proper venue for this action.

        The court declines to transfer this matter in the “interest of justice” to the District of

Maryland. See 28 U.S.C. § 1406(a). “[D]ismissal is appropriate where the plaintiff’s claims have

obvious substantive problems.” Ananiev v. Wells Fargo Bank, N.A., 968 F. Supp. 2d 123, 132

(D.D.C. 2013) (internal quotation marks omitted). Here, Plaintiffs’ complaint, even read liberally,

does not set forth a cognizable claim supported by well-pleaded facts. Transfer therefore is not in

the interest of justice.

        For the foregoing reasons, the court grants Defendants’ motions to dismiss, ECF Nos. 5,

9, 10, and denies Plaintiffs’ motions, ECF Nos. 1, 2, 3. A separate final order accompanies this

Memorandum Opinion.




Dated: October 21, 2019                                     Amit P. Mehta
                                                     United States District Court Judge




                                                2